Title: To Benjamin Franklin from Landais, 19 April 1779
From: Landais, Pierre
To: Franklin, Benjamin


Please Your Excellency Sir
Nantes april 19th 1779
I left the Harbour of Brest the 11th in Compagny of the French frigate called the Egrette bound to this River but the wind being Contrary we could Sail no farther than the conquet where we staied till the 15th, that the wind came SE, then we get under Sail but I Soon found out we could out Sail all the french frigate or Sloops of war and lasting Sight of them in the night time I made the best of my way towards this River where I came to an anchor the 18th having 93 English prisonners aboard according to Mr Shweighauser order, we are to deliver them to the English Cartel Ship and peeck up what number of Americans we can get out of the number that came in the Said Cartel Ship for to recrut the Ship as well as we can for to get to America when I Shall have Mr shweighauser order to that purpose.
I am with the Greateast Respect Your Excellency Most Obeidient Most humble Servant
P: Landais
His Excellency Bn Franklin Minister Plenipotentary of the united States of America
 
Addressed: To / His Excellency Bn Francklin Minister / Plenipotentary of the united States of America / at Passy Nigh Paris—

Notations in different hands: Landais Apr 19. 1779 / P. Landais Nantes avril 19. 1779.
